Opinion of the court by
Lowrie, C. J.
We think that there is no proper ground of complaint against the opinion of the learned President of the Common Pleas. The principal part of the plaintiff’s claim — that under the conveyance from George Emerick' — is abandoned, and they have confined themselves to the alleged trust in their own favor. That rests purely on oral testimony of a fact, said *296to have taken place seventeen years before suit brought to enforce the trust, and no claim is founded on it until eleven years after the death of the alleged trustee, and until after other rights have attached, and the claim is inconsistent with the written declaration of trust made at the time of the transaction. We agree with the opinion of the court below that the parol evidence is not sufficient to prove the trust under such circumstances ; add it is difficult to conceive of any degree of clearness in such evidence that would justify us in enforcing such a trust after so long a delay, and after such changes of circumstance as appear in this case.
Decree affirmed at the cost of the plaintiffs.